UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7878


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:00-cr-00022-PMD-1; 2:14-cv-03761-PMD)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert G. White, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert White seeks to appeal the district court’s orders

denying    his      motion     to    disqualify          the   district          court      judge,

dismissing as successive his 28 U.S.C. § 2255 (2012) motion, and

denying his motion under Fed. R. Civ. P. 59(e).                              The orders are

not    appealable       unless      a   circuit          justice     or    judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability         will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies        this    standard      by

demonstrating         that     reasonable          jurists     would        find       that     the

district       court’s      assessment      of      the    constitutional             claims    is

debatable      or     wrong.        Slack   v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion     states       a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

White has not made the requisite showing.                          Accordingly, we deny

a   certificate       of     appealability         and     dismiss        the    appeal.         We

dispense       with    oral      argument        because       the        facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3